DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1, 14, and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Li et al. (U.S. Patent Application Publication # 2019/0320450 A1) teach “a base station indicates the frequency domain resource range corresponding to the service type, the base station merely needs to indicate the start point to the terminal, and then the terminal can determine the frequency domain resource range corresponding to the service type according to the start point and a bandwidth of each frequency domain resource range divided on the entire bandwidth.”(Fig.1-9; Paragraph [0022]), in view of Krishnamoorthy et al. (U.S. Patent Application Publication # 2017/0280473 A1) Krishnamoorthy et al. teach a “method generally includes determining a first level of contention between Radio Frequency (RF) resources to be used by two or more Radio Access Technologies (RATs) supported by the UE over a given period of time for performing at least one type of receive activity, based at least on assigned Discontinuous Reception (DRX) cycles for the RATs,…”(Paragraph [0004]), and Ishii et al. (U.S. Patent Application Publication # 2013/0322394 A1) teach a method “when having been notified that the user device UE can simultaneously transmit an uplink signal in a discrete frequency band (that is, a discontinuous frequency band), the uplink resource allocation unit 206 allocates a resource in the discrete frequency band.’’(Paragraph [0102]), fail to disclose: “allocating, in response to determining that the predetermined frequency resource within said range is pre-allocated to the second communication under the second radio protocol, a frequency resource for the first communication in the first radio protocol which overlaps and excludes said predetermined frequency resource for the second communication, …”Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 3-13 are also allowed by virtue of their dependency on claim 1.
Regarding claim 14, the best prior art found during the examination of the present, Li et al. (U.S. Patent Application Publication # 2019/0320450 A1) teach “a base station indicates the frequency domain resource range corresponding to the service type, the base station merely needs to indicate the start point to the terminal, and then the terminal can determine the frequency domain resource range corresponding to the service type according to the start point and a bandwidth of each frequency domain resource range divided on the entire bandwidth.”(Fig.1-9; Paragraph [0022]), in view of Krishnamoorthy et al. (U.S. Patent Application Publication # 2017/0280473 A1) Krishnamoorthy et al. teach a “method generally includes determining a first level of contention between Radio Frequency (RF) resources to be used by two or more Radio Access Technologies (RATs) supported by the UE over a given period of time for performing at least one type of receive activity, based at least on assigned Discontinuous Reception (DRX) cycles for the RATs,…”(Paragraph [0004]), and Ishii et al. (U.S. Patent Application Publication # 2013/0322394 A1) teach a method “when having been notified that the user device UE can simultaneously transmit an uplink signal in a discrete frequency band (that is, a discontinuous frequency band), the uplink resource allocation unit 206 allocates a resource in the discrete frequency band.’’(Paragraph [0102]), fail to disclose: “allocating, in response to determining that the predetermined frequency resource within said range is pre-allocated to the second communication under the second radio protocol, a frequency resource for the first communication in the first radio protocol which overlaps and excludes said predetermined frequency resource for the second communication, …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 19-21 are also allowed by virtue of their dependency on claim 14.
Regarding claim 15, the best prior art found during the examination of the present, Li et al. (U.S. Patent Application Publication # 2019/0320450 A1) teach “a base station indicates the frequency domain resource range corresponding to the service type, the base station merely needs to indicate the start point to the terminal, and then the terminal can determine the frequency domain resource range corresponding to the service type according to the start point and a bandwidth of each frequency domain resource range divided on the entire bandwidth.”(Fig.1-9; Paragraph [0022]), in view of Krishnamoorthy et al. (U.S. Patent Application Publication # 2017/0280473 A1) Krishnamoorthy et al. teach a “method generally includes determining a first level of contention between Radio Frequency (RF) resources to be used by two or more Radio Access Technologies (RATs) supported by the UE over a given period of time for performing at least one type of receive activity, based at least on assigned Discontinuous Reception (DRX) cycles for the RATs,…”(Paragraph [0004]), and Ishii et al. (U.S. Patent Application Publication # 2013/0322394 A1) teach a method “when having been notified that the user device UE can simultaneously transmit an uplink signal in a discrete frequency band (that is, a discontinuous frequency band), the uplink resource allocation unit 206 allocates a resource in the discrete frequency band.’’(Paragraph [0102]), fail to disclose: “determining, in response to receiving the indication of the predetermined frequency resource within said range which is pre-allocated to the second radio protocol, the allocated resources for the first communication in the first radio protocol, which overlaps and excludes said predetermined frequency resource for communication under the second radio protocol …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claim 18 is also allowed by virtue of their dependency on claim 15.

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Wu et al. (U.S. Patent Application Publication # 2018/0049164 A1) teach “a set of frequency domain resource units allocated within a frequency domain scheduling bandwidth are continuous. In another embodiment, a set of frequency domain resource units allocated within the frequency domain scheduling bandwidth are discontinuous.”(Paragraph [0109])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
June 15, 2022